Case 1:20-mc-00199-JGK-OTW Document 3-41 Filed 04/24/20 Page 1 of 4




              Exhibit OO
     CaseCase
          1:20-mc-00199-JGK-OTW
              1:19-cv-03619-VSB Document
                                  Document
                                         513-41
                                             FiledFiled
                                                   03/05/20
                                                        04/24/20
                                                              PagePage
                                                                   1 of 2
                                                                        3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 VALE S.A.,

                    Petitioner,

        -against-                                    Case No. 19-cv-3619

 BSG RESOURCES LIMITED,

                    Respondent.


                                  [PROPOSED] JUDGMENT


       Upon review and consideration of the Petitioner’s Petition for Recognition and
Enforcement of a Foreign Arbitral Award, and the entire record in this case, it is, this __ day of
March, 2020,

       ORDERED that the Petitioner’s Petition is hereby GRANTED; and it is further

       ORDERED that the Arbitral Award is hereby confirmed, recognized and will be enforced
under Section 9 of the Federal Arbitration Act and Article IV of the Convention on Recognition
and Enforcement of Foreign Arbitral Awards; and it is further

       ORDERED that pursuant to the Arbitral Award, Respondent BSG Resources Limited
must pay Petitioner Vale S.A.:

       i. Judgment in the amount of $2,172,833,761.15 consisting of:

           a. $1,246,580,846.00 representing damages (the “Damages”) pursuant to the
              Arbitral Award ¶ 1005.2;

           b. $773,454,952.42 representing pre-award interest on the Damages pursuant to the
              Arbitral Award ¶ 1005.3, in respect of:

                     1.    an initial consideration of $500,000,000, amounting to
                           $350,479,673.33 (i.e., 3,261 days at a rate of LIBOR USD 3-month
                           plus 7%, accrued from April 30, 2010 to April 4, 2019);

                     2.    promissory notes of a total value of $581,197,104, amounting to
                           $326,674,950.99 (i.e., at a rate of LIBOR USD 3-month plus 7%,
                           accrued from the dates set out by reference in the Arbitral Award ¶
CaseCase
     1:20-mc-00199-JGK-OTW
         1:19-cv-03619-VSB Document
                             Document
                                    513-41
                                        FiledFiled
                                              03/05/20
                                                   04/24/20
                                                         PagePage
                                                              2 of 3 of 4



                    1005.3.2, to April 4, 2019);

               3.   the costs of a feasibility study of $85,365,652, amounting to
                    $49,707,064.29 (i.e., 2,681 days at a rate of LIBOR USD 3-month plus
                    7%, accrued from December 1, 2011 to April 4, 2019); and

               4.   Vale’s internal costs of $80,018,090, amounting to $46,593,263.81
                    (i.e., 2,681 days at a rate of LIBOR USD 3-month plus 7%, accrued
                    from December 1, 2011 to April 4, 2019).

     c. $16,000,000.00 representing Vale’s costs of legal representation and related costs
        (including experts fees), pursuant to the Arbitral Award ¶ 1005.5 (the “Legal
        Costs”);

     d. $1,812,897.65 representing Vale’s costs of arbitration, less certain deposits made
        by BSGR and costs to be borne by Vale, pursuant to the Arbitral Award ¶ 1005.5
        (the “Arbitration Costs”);

     e. Post-award compound interest on the Damages and interest on the Damages,
        amounting to $133,828,903.51 accrued as of the March 4, 2020 valuation date
        (i.e., 335 days at a rate of LIBOR USD 3-month plus 5%, accruing from April 4,
        2019) and subject to future annual rests for compounding, pursuant to the Arbitral
        Award ¶ 1005.4;

     f. Post-award compound interest on the Legal Costs, amounting to $1,060,012.13
        accrued as of the March 4, 2020 valuation date (i.e., 335 days at a rate of LIBOR
        USD 3-month plus 5%, accruing from April 4, 2019) and subject to future annual
        rests for compounding, pursuant to the Arbitral Award ¶ 1005.4;

     g. Post-award compound interest on the Arbitration Costs, amounting to $96,149.44
        accrued as of the March 4, 2020 valuation date (i.e., 335 days at a rate of LIBOR
        GBP 3-month plus 5%, accruing from April 4, 2019) and subject to future annual
        rests for compounding, pursuant to the Arbitral Award ¶ 1005.5, as amended in a
        May 30, 2019 correction to the Arbitral Award ¶ 12; and

  ii. Post-judgment interest on all foregoing amounts calculated at the federal statutory
      post-judgment interest rate set in 28 U.S.C. § 1961, and running from the day after
      entry of this Final Judgment until paid.




                                          2
    CaseCase
         1:20-mc-00199-JGK-OTW
             1:19-cv-03619-VSB Document
                                 Document
                                        513-41
                                            FiledFiled
                                                  03/05/20
                                                       04/24/20
                                                             PagePage
                                                                  3 of 4
                                                                       3 of 4



               5
Dated: March _____, 2020

       New York, New York




                                 ____________________________________
                                 THE HONORABLE VERNON S. BRODERICK
                                 UNITED STATES DISTRICT COURT JUDGE




                                       3
